[Cite as State v. Williams, 2011-Ohio-4316.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
VS.                                              )          CASE NO. 10 MA 137
                                                 )
DAMON WILLIAMS,                                  )               OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 09CR1254

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph M. Rivera
                                                 Assistant Prosecutor
                                                 21 W. Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503-1426

For Defendant-Appellant                          Attorney Scott C. Essad
                                                 5815 Market Street, Suite 1
                                                 Youngstown, Ohio 44512




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                 Dated: August 23, 2011
[Cite as State v. Williams, 2011-Ohio-4316.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Damon Williams, appeals from a Mahoning
County Common Pleas Court judgment sentencing him to 11 years in prison
following his guilty plea to aggravated robbery and the accompanying firearm
specification.
        {¶2}     A Mahoning County Grand Jury indicted appellant, along with a co-
defendant, on one count of aggravated robbery, a first-degree felony in violation of
R.C. 2911.01(A)(1)(C), and a firearm specification, in violation of R.C. 2941.145(A).
Appellant entered a not guilty plea.
        {¶3}     A jury trial commenced. However, after trial began, appellant entered
into a plea agreement with plaintiff-appellee, the State of Ohio. Appellant entered a
guilty plea to the charge and firearm specification as set out in the indictment.
        {¶4}     The trial court subsequently held a sentencing hearing where it
sentenced appellant to eight years in prison for aggravated robbery and three
mandatory years for the firearm specification, to be served consecutively for a total of
11 years.
        {¶5}     Appellant filed a timely notice of appeal on August 23, 2010.
        {¶6}     Appellant raises a single assignment of error, which states:
        {¶7}     “THE TRIAL COURT’S SENTENCING OF DAMON WILLIAMS WAS
CLEARLY AND CONVINCINGLY CONTRARY TO LAW AS WELL AS AN ABUSE
OF DISCRETION.”
        {¶8}     Appellant argues that the trial court abused its discretion in sentencing
him to a total of 11 years in prison for aggravated robbery and the firearm
specification.      He contends that the court should not have run his sentences
consecutively. Appellant points out that his total sentence is one year longer than the
maximum sentence allowed for a first-degree felony. He asserts that a defendant
who pleads guilty to an un-amended charge should not be sentenced to more time
than the maximum sentence on the underlying offense.
        {¶9}     Our review of felony sentences is a limited, two-fold approach, as
outlined in the plurality opinion in State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-
4912, at ¶26. First, we must examine the sentence to determine if it is “clearly and
                                                                                 -2-


convincingly contrary to law.” Id. (O'Conner, J., plurality opinion). In examining “all
applicable rules and statutes,” the sentencing court must consider R.C. 2929.11 and
R.C. 2929.12. Id. at ¶¶13-14. (O'Conner, J., plurality opinion). If the sentence is
clearly and convincingly not contrary to law, the court's discretion in selecting a
sentence within the permissible statutory range is subject to review for abuse of
discretion. Id. at ¶17. (O'Conner, J., plurality opinion).
       {¶10} Appellant was convicted of a first-degree felony.           The applicable
sentences for a first-degree felony are three, four, five, six, seven, eight, nine, or ten
years. R.C. 2929.14(A)(1). The trial court sentenced appellant to eight years. The
eight-year sentence was clearly within the applicable statutory range.
       {¶11} Additionally, appellant was convicted of a firearm specification in
violation of R.C. 2941.145(A). This specification carried with it a mandatory three-
year prison term to which the court sentenced appellant.
       {¶12} Moreover, the trial court considered the necessary statutes in reaching
its sentence. In its sentencing judgment entry, the court explicitly stated that it
considered “the principles and purposes of sentencing under R.C. 2929.11, and has
balanced the seriousness and recidivism factors under R.C. 2929.12.”            The trial
court's statement that it considered the factors in R.C. 2929.12 is sufficient to
establish compliance with its duty. State v. Barnette, 7th Dist. No. 06-MA-135, 2007-
Ohio-7209, at ¶25. The record must simply “somehow indicate” that the trial court
considered both R.C. 2929.11 and 2929.12. State v. Jones, 7th Dist. No. 07-MA-
159, 2008-Ohio-3336, at ¶14.
       {¶13} Thus, appellant’s sentence is not contrary to law.
       {¶14} Next, we must consider whether the trial court abused its discretion in
sentencing appellant. Abuse of discretion means more than a mere error of law or
judgment; it implies that the trial court's decision was unreasonable, arbitrary, or
unconscionable. State v. Adams (1980), 62 Ohio St. 2d 151.
       {¶15} The court stated, in its judgment entry, that it considered “the record,
the oral statements, the pre-sentencing investigation report prepared and the victim’s
impact statement.” Additionally, at the sentencing hearing, the court heard from the
                                                                               -3-


84-year-old victim of the aggravated robbery whom appellant and his co-defendant
robbed at gunpoint. (Sen. Tr. 3-5). The court was also able to consider the fact that
appellant had a previous conviction and did prison time for a probation violation.
(Sen. Tr. 8).
       {¶16} A sentencing court has “full discretion” to sentence an offender within
the statutory range and is no longer required to make findings or give its reasons for
imposing non-minimum, maximum, or consecutive sentences. State v. Foster, 109
Ohio St. 3d 1, 2006-Ohio-856, at paragraph seven of the syllabus. Further, “[t]rial
court judges are not obligated to engage in judicial fact-finding prior to imposing
consecutive sentences unless the General Assembly enacts new legislation requiring
that findings be made.”    State v. Hodge, 128 Ohio St. 3d 1, 2010-Ohio-6320, at
paragraph three of the syllabus.
       {¶17} Hence, simply because the trial court here imposed consecutive
sentences that resulted in appellant’s total sentence exceeding the maximum
sentence allowed for a first-degree felony does not lead to the conclusion that the
trial court abused its discretion in sentencing him. The court was able to consider
various factors, which it weighed in meting out appellant’s sentence. And there is no
indication that the court acted unreasonably, arbitrarily, or unconscionably in deciding
appellant’s sentence.
       {¶18} Because appellant’s sentence is not contrary to law and it did not result
from an abuse of discretion, his sole assignment of error is without merit.
       {¶19} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Waite, P.J., concurs.

DeGenaro, J., concurs.